            Case 1:18-cv-01889-YK Document 6 Filed 01/25/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SILVIA BARROSO,                                 :
     Plaintiff                                  :            No. 1:18-cv-01889
                                                :
       v.                                       :            (Judge Kane)
                                                :
DENTSPLY SIRONA INC., et al.,                   :
    Defendants                                  :

                                             ORDER

       AND NOW, on this 25th day of January 2019, upon notification that the parties have

reached settlement in the above-captioned action (Doc. No. 5), IT IS ORDERED THAT the

above-captioned action is dismissed without costs and without prejudice to the right of either

party, upon good cause shown, to reinstate the action within sixty (60) days if settlement is not

consummated. The Clerk of Court is directed to CLOSE this case.



                                                             s/ Yvette Kane
                                                             Yvette Kane, District Judge
                                                             United States District Court
                                                             Middle District of Pennsylvania
